DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 30, 2022 has been entered.
 
Response to Amendment
The amendment filed August 30, 2022 has been entered. Claims 1 and 6-16 remain pending in the application. Claims 1 and 16 are noted as amended and claim 5 is noted as canceled. Cancellation of claim 5 has overcome the previous objections set forth in the Final Office Action mailed August 12, 2022 and the objection therein has been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 5-6, and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Velasco et al. (WO 2018218175), hereinafter referred to as Velasco, in view of Reihsen et al. (US PGPub 20130085736), hereinafter referred to as Reihsen, further in view of Crowther et al. (US PGPub 20200357176), hereinafter referred to as Crowther, further in view of Jarc et al. (US PGPub 20160314710), hereinafter referred to as Jarc, and further in view of Jabbour et al. (US PGPub 20160140876), hereinafter referred to as Jabbour.
In regards to claim 1, Velasco teaches an apparatus for laparoscopic surgical training (Fig 1, Ref 10; Paragraph 0084 teaches a surgical training device for practicing laparoscopic surgeries), comprising: 
a physical simulator unit (Fig 1, Ref 10 (attached below); Paragraph 0084 teaches a surgical training device that is a physical simulated training device for a trainee); 
a physical tissue model (Fig 4, Ref 113; Paragraphs 0098, 0113 teach the simulator including simulated organs that include artificial tissue structures and organs); and 
a computing and display unit (Fig 28, Ref 239; Paragraphs 0087, 0120 teach a computer and external displays for displaying various data, video feeds, and computing the various sensor data from the training device); 
wherein the physical simulator unit (Fig 1, Ref 10; Paragraph 0084) comprises at least one side wall (See annotated figure 1 below; Paragraph 0085 teaches the devices has sidewalls) and a removable internal base plate (Fig 3A, Ref 89; Paragraph 0085 teaches a removable tray (internal base plate) supporting the tissue model or skill board); 
wherein the side wall (See annotated figure 1 below; Paragraph 0085) comprises: 
a central opening (Fig 1, Ref 22); and 
two or more laparoscopic surgical tools entry openings (See annotated figure 50 below; figure 3A, ref 90; Paragraph 0085 teach the device including fixed insertion ports and can include additional/multiple ports through which the trocars (surgical tools) Refs 212, 213 are inserted (see also figure 25 and paragraph 0108)); 
wherein the internal base plate (Fig 3A, Ref 89; Paragraph 0085) is arranged to hold the physical tissue model (Fig 3A, Ref 89; Paragraph 0085 teaches a removable tray (internal base plate) supporting the tissue model or skill board) in the camera's field of view (Fig 50; Paragraph 0166) and in a position accessible to laparoscopic surgical tools (Fig 50, Refs 212-213; Paragraph 0166) when inserted in the two or more laparoscopic surgical tools entry openings (see annotated figure 50 below; figure 3A, ref 90; Paragraph 0085); and 
wherein the computing and display unit (Fig 28, Ref 239; Paragraphs 0087, 0120) is arranged to acquire video data from the camera (Paragraph 0087 teach recording the video from the cameras);
wherein the physical tissue model comprises tissue mimicking material (Paragraph 0088 teaches the tissue simulation region is made using layers of materials to simulate the look and/or feel of different types of tissue), which is further connected to the computing and display unit (Paragraph 0113 teaches the sensors are further connected to the microprocessor, memory, and video display (computing and display unit));
wherein physical manipulation of the internal wiring and sensors in the physical tissue model by the laparoscopic surgical tools (Paragraph 0113 teaches the instruments include sensors so a user’s inputs and manipulation of the tissue model by the laparoscopic surgical tools are recorded) is acquired as signal data (Paragraphs 0113, 0133 teach the sensors transmit and record signal data of the manipulation).

    PNG
    media_image1.png
    361
    647
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    637
    730
    media_image2.png
    Greyscale

Velasco does not teach a central opening through which a camera is arranged to view the removable internal base plate, signal data from the physical tissue model, and to then utilize the data sets to generate and display in real-time a customized mixed reality or augmented video; the physical tissue model is embedded with internal wiring and sensors arranged to be connected to electronic circuitry; wherein the video data acquired by the camera is augmented in real-time and displayed in the computing and display unit to simulate the video feed of a real laparoscopic surgery; and which signal data is then used to generate in real-time a customized video augmentation to the video feed acquired by the camera, and a merged video is displayed in the computing and display unit. However, Reihsen teaches a tissue model including sensors and electrical circuitry for sending signal data from the physical tissue model (Abstract; Paragraphs 0072, 0074 teach various sensors and circuitry that can be included in the model to measure deformation, force, or pressure exerted on the model and send or record the data as a voltage signal (signal data)) and the physical tissue model is embedded with internal wiring (Paragraph 0071 teaches the physical tissue model can include internal wiring made of metal wires) and sensors (Paragraph 0072 teaches the tissue model includes various sensors embedded in the tissue model) arranged to be connected to electronic circuitry (Paragraph 0074 teaches the sensors can be attached to cables or other detective means to produce a voltage signal from within the tissue model).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Velasco with the teachings of Reihsen, as both references and the claimed invention are directed to surgical training devices including simulated tissue models. One of ordinary skill in the art would have known to modify Velasco to incorporate the teachings of the tissue model including circuitry, wiring and sensors for sending signal data from the tissue model representing the manipulation of the model to the electronic circuitry and computing and display unit of Velasco by receiving the signal data as further sensor data. Additionally, as the limitation is interpreted as an intended use/functional limitation, the structure of Velasco is interpreted as being capable of reasonably performing the functionality as sensor data and signal data are similar inputs that can be received and used in the same way (see MPEP 2114). Upon such modification, the method and system of Velasco would include signal data from the physical tissue model and the physical tissue model is embedded with internal wiring and sensors arranged to be connected to electronic circuitry. One of ordinary skill in the art would have found this modification obvious as using a tissue model with electrical circuitry capable of sending signal data is a known technique in the art used to improve a similar device (tissue model) in the same way. Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from Reihsen with Velasco’s system in order to track user manipulation of the tissue model and provide the computing system with data on the user manipulation for further analysis and processing of the user’s training.
Velasco in view of Reihsen does not explicitly teach a central opening through which a camera is arranged to view the removable internal base plate and utilize the data sets to generate and display in real-time a customized mixed reality or augmented video; wherein the video data acquired by the camera is augmented in real-time and displayed in the computing and display unit to simulate the video feed of a real laparoscopic surgery; and which signal data is then used to generate in real-time a customized video augmentation to the video feed acquired by the camera, and a merged video is displayed in the computing and display unit; and wherein manipulation of the physical tissue model with the laparoscopic surgical tools is augmented in real-time and displayed in the computing and display unit via overlaying digital textures on the physical tissue model and via acquiring, processing, and displaying the video data and signal data. However, Crowther teaches a medical training device using augmented or mixed reality environment (paragraph 0023) including laparoscopic surgery training using a user’s inputs, data from haptic sensors and tool contacts within the surgical environment (Paragraph 0038), and data of the virtualized surgical environment including from cameras (video data) (Paragraph 0032) generating the augmented or mixed reality video (visual information) in real-time based on the inputs and user interaction (Paragraph 0080); the video data acquired by the camera is augmented in real-time (Paragraphs 0024, 0080 teach the mixed or augmented reality video is augmented in real-time) and displayed in the computing and display unit (Paragraphs 0037, 0039 teach the augmented simulation is displayed in a head mounted device (Ref 102) using a computer (Ref 105)) to simulate the video feed of a real laparoscopic surgery (Paragraphs 0024, 0045 teach that the system can display different surgical experiences including the surgical fields and operating room for various surgical education including laparoscopic surgery (figures 3-5 show exemplary surgical videos)); which signal data is then used to generate in real-time a customized video augmentation to the video feed acquired by the camera (Paragraphs 0024, 0080 teach the mixed or augmented reality video is augmented in real-time based on the user’s interaction (inputs/signal data)), and a merged video is displayed in the computing and display unit (Paragraphs 0037, 0039 teach the augmented simulation (merged video) is displayed in a head mounted device (Ref 102) using a computer (Ref 105)); and wherein manipulation of the physical tissue model with the laparoscopic surgical tools is augmented in real-time (Paragraphs 0024, 0080 teach the mixed or augmented reality video is augmented in real-time based on the user’s inputs (manipulation of the simulated model)) and displayed in the computing and display unit (Paragraphs 0037, 0039 teach the augmented simulation is displayed in a head mounted device (Ref 102) using a computer (Ref 105)) via acquiring (Paragraphs 0024, 0080), processing (Paragraphs 0024, 0080), and displaying (Paragraph 0037, 0039) the video data and the signal data (Paragraphs 0024, 0037, 0039, 0080 and see reference to Velasco above for acquiring the video and signal data).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Velasco in view of Reihsen with the teachings of Crowther, as the references and the claimed invention are directed to surgical training devices. One of ordinary skill in the art would have known to modify Velasco in view of Reihsen to incorporate the teachings of incorporating the acquired video data from the cameras of Velasco with the acquired signal/sensor data of Velasco in view of Reihsen to generate a mixed or augmented reality video in real-time for the trainee of a real laparoscopic surgery and augmenting the video data from the camera with the sensor/signal data in real-time to generate an augmented (merged) video for displaying an overall merged video on the computing and display unit of Velasco, wherein the generating of the video is processing the video and signal data. Upon such modification, the method and system of Velasco in view of Reihsen would include utilize the data sets to generate and display in real-time a customized mixed reality or augmented video; wherein the video data acquired by the camera is augmented in real-time and displayed in the computing and display unit to simulate the video feed of a real laparoscopic surgery; and which signal data is then used to generate in real-time a customized video augmentation to the video feed acquired by the camera, and a merged video is displayed in the computing and display unit; and wherein manipulation of the physical tissue model with the laparoscopic surgical tools is augmented in real-time and displayed in the computing and display unit via acquiring, processing, and displaying the video data and the signal data. One of ordinary skill in the art would have found this modification obvious as generating a mixed or augmented reality video using the data sets, to simulate a real surgical environment, and based on inputted sensor/signal data from manipulation of the tissue model are known techniques in the art used to improve a similar device (laparoscopic surgical training device) in the same way. Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from Crowther with Velasco in view of Reihsen’s system in order to provide trainees with consistent and realistic learning experiences to improve the training process (Crowther paragraph 0023).
Velasco in view of Reihsen and Crowther does not explicitly teach wherein manipulation of the physical tissue model with the laparoscopic surgical tools is augmented in real-time and displayed in the computing and display unit via overlaying digital textures on the physical tissue model. However, Jarc teaches a medical simulation system that includes anatomical models and augmented reality (Paragraphs 0006, 0031, 0040, 0124) and the process of the augmented reality overlaying digital textures on the physical tissue model (Paragraphs 0040, 0089, 0124, 0182 teach the augmented reality data is created by combining simulation data with the data received from the system including image and video data and the simulation (AR) data including overlaying visual signals and data including ghost images (textures) over the images and video data captured by the cameras and displays the generated augmented reality). Further, this is the known method within the art of augmented reality for how augmented reality inherently works by overlaying/superimposing simulation or other data over the physical objects captured by a camera and combined within the AR view of the user1.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Velasco in view of Reihsen and Crowther with the teachings of Jarc, as the references and the claimed invention are directed to surgical training devices and simulations. One of ordinary skill in the art would have known to modify Velasco in view of Reihsen and Crowther by incorporating the steps of overlaying ghost images/textures over the physical models captured by the camera as Velasco, like Jarc, teaches medical simulators including physical models captured in video/image data by cameras and Crowther teaches using augmented reality. As overlaying data/images/signals over the capture video/image data is the inherent functionality of augmented reality and the known technique within the art, one of ordinary skill in the art would know that creating an augmented reality simulation would include overlaying images/textures over the capture physical models as part of the augmented reality process. Additionally, one of ordinary skill in the art would find it obvious to use this technique in the same way as Jarc teaches the process being used on the similar device of a surgical training simulation with a physical model using augmented reality of Velasco in view of Reihsen and Crowther. Upon such modification, the method and system of Velasco in view of Reihsen and Crowther would include wherein manipulation of the physical tissue model with the laparoscopic surgical tools is augmented in real-time and displayed in the computing and display unit via overlaying digital textures on the physical tissue model.
Velasco in view of Reihsen, Crowther, and Jarc does not teach a central opening through which a camera is arranged to view the removable internal base plate. However, Jabbour teaches a central opening (Fig 2, Ref 14; Paragraph 0028 teaches the top of a laparoscopic simulator having a hole (opening)) through which a camera (Fig 2, Ref 16; Paragraph 0028-0029 teach a camera (phone or other cameras capable of transmitting an image to another monitor)) is arranged to view the removable internal base plate (Fig 2; Paragraph 0028-0030 teach the camera views through the hole to display/transmit the interior of the simulator (which would upon modification include the base plate of Velasco)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Velasco in view of Reihsen, Crowther, and Jarc with the teachings of Jabbour, as the references and the claimed invention are directed to surgical training devices for laparoscopic training. One of ordinary skill in the art would have known to modify Velasco in view of Reihsen, Crowther, and Jarc to incorporate the teachings of arranging the camera to view the interior of the simulator through a hold or central opening. Upon such modification, the method and system of Velasco in view of Reihsen, Crowther, and Jarc would include a central opening through which a camera is arranged to view the removable internal base plate. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from Jabbour with Velasco in view of Reihsen, Crowther, and Jarc’s system in order to provide trainees with an interior view of the simulator using an adaptable camera like a smartphone or webcam that is portable and easily storable.
In regards to claim 6, Velasco further teaches wherein the angle on the camera's principal axis is arranged to be perpendicular to the plane of the internal base plate (Figure 50, Ref 215 shows a camera at the top of the surgical trainer that is perpendicular to the base plate holding the model; see annotated figure below).

    PNG
    media_image3.png
    599
    697
    media_image3.png
    Greyscale

In regards to claim 12, Velasco further teaches wherein the camera is arranged to track and extract data (Paragraph 0164 teach the system using the cameras to track the movement of the surgical instruments and user interaction) of three-dimensional movements of the customized laparoscopic surgical tools (Paragraph 0164 teach the system using the cameras to track the movement of the surgical instruments and user interaction) inserted in the surgical tools’ entry openings (see annotated figure 50 above; figure 3A, ref 90; Paragraph 0085). Velasco and Velasco in view of Reihsen does not teach which data is then used to generate visual representations of the laparoscopic tools in the augmented video. However, Crowther further teaches which data is then used to generate visual representations of the laparoscopic tools in the augmented video (Paragraphs 0038, 0090-0091 teach the system receiving the data of the user inputs/manipulation of the laparoscopic tools and using the data to generate augmented or mixed reality video including representations of the tools); and wherein manipulation of the physical tissue model with the laparoscopic surgical tools is augmented in real-time (Paragraphs 0024, 0080 teach the mixed or augmented reality video is augmented in real-time based on the user’s inputs (manipulation of the simulated model)) and displayed in the computing and display unit (Paragraphs 0037, 0039 teach the augmented simulation is displayed in a head mounted device (Ref 102) using a computer (Ref 105)).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Velasco in view of Reihsen with the teachings of Crowther, as the references and the claimed invention are directed to surgical training devices. One of ordinary skill in the art would have known to modify Velasco in view of Reihsen to incorporate the teachings of incorporating the video data from the cameras of Velasco with the signal/sensor data of Velasco in view of Reihsen to generate a mixed or augmented reality video in real-time for the trainee. Upon such modification, the method and system of Velasco in view of Reihsen would include which data is then used to generate visual representations of the laparoscopic tools in the augmented video. One of ordinary skill in the art would have found this modification obvious as generating a mixed or augmented reality video using the data sets is a known technique in the art used to improve a similar device (laparoscopic surgical training device) in the same way. Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from Crowther with Velasco in view of Reihsen’s system in order to provide trainees with consistent and realistic learning experiences to improve the training process (Crowther paragraph 0023).
In regards to claim 13, Velasco further teaches wherein two or more cameras (Paragraph 0166; Figure 50, Refs 215 shows three cameras). Velasco and Velasco in view of Reihsen do not explicitly teach the cameras are arranged to acquire stereoscopic depth related information from their field of view. However, Crowther teaches a medical training device using augmented or mixed reality environment (paragraph 0023) including laparoscopic surgery training including a camera pair arranged to acquire stereoscopic depth related information from their field of view (Paragraph 0032; “stationary stereo camera pair” thereby capable of performing the functional limitation of acquiring stereoscopic depth information as the cameras are a stereo pair).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Velasco in view of Reihsen with the teachings of Crowther, as the references and the claimed invention are directed to surgical training devices. One of ordinary skill in the art would have known to modify Velasco in view of Reihsen to incorporate the teachings of substituting the cameras of Velasco with the stereo camera pairs of Crowther to provide additional/further camera information. Upon such modification, the method and system of Velasco in view of Reihsen would include the cameras are arranged to acquire stereoscopic depth related information from their field of view. One of ordinary skill in the art would have found this modification obvious as the different types of cameras are well known in the art and merely substituting a camera with another type of camera, in this case a stereo camera pair, would have been obvious to try to one of ordinary skill in the art in order to provide further camera information for use in the simulation and improve the simulation features/data. 
In regards to claim 14, Velasco further teaches wherein the camera is in a camera housing (Figure 3, Ref 28 and Figure 50, Ref 215 show the camera in a housing including attached lighting implements), which housing further comprises lighting (Figure 50, Ref 718; Paragraph 0166 teach the cameras include a ring of IR light sources (lighting) (which can also be generic LED per paragraph 0085)) arranged to illuminate the inside of the physical simulator unit (Paragraph 0166 teaches the lights illuminate the inside of the training device), wherein the lighting is arranged to enhance for the camera elements of the physical tissue model, the background, or of the laparoscopic tools (Paragraph 0166; by illuminating the inside of the training device, the teachings of Velasco reasonably performs the functional limitation of “enhancing” the elements within the training device, including the tissue model, tools, and background; thereby illuminating the inside with visible light (Paragraph 0085) or IR light (Paragraph 0166) allows the camera to pick up the interior elements (enhanced)).
In regards to claim 15, Velasco further teaches wherein the physical simulator unit is in the shape of a box (Abstract; Paragraph 0086; Figure 1, Ref 10 shows a box) and comprises a top panel (Figure 1, Ref 14 shows a top panel), a bottom panel (Figure 2 shows a bottom panel where Ref 12 is pointed), two parallel fixed side panels (Figure 1 and 2, Refs 16/18 show side panels), two further side panels which are removable and parallel to each other (Figure 1 and 2, Ref 20 is a removable panel parallel to the back side of the device, having a second side panel removable would be mere duplication of parts (see In re Harza, 274 F.2d 669, 124 USPQ 378) or making the back side panel removable (making separable) which is also obvious to one of ordinary skill in the art (see In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349)); and wherein the side wall is the top panel (Figure 1, Ref 14).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claim invention to have modified Velasco in view of the case law cited above in order to provide users ease of access to the interior of the simulator in order to change base plates and move/manipulate the model within the simulator from either side.
In regards to claim 16, Velasco teaches a method (Paragraph 0007) for laparoscopic surgical training, comprising the steps of: 
holding a physical tissue model (Fig 3A, Ref 89; Paragraph 0085 teaches a removable tray (internal base plate) supporting the tissue model or skill board) in a camera's field of view (Fig 50; Paragraph 0166) and in a position accessible to laparoscopic surgical tools (Fig 50, Refs 212-213; Paragraph 0166); 
acquiring video data from the camera (Paragraph 0087 teach recording the video from the cameras) and signal data (Paragraphs 0113, 0133 teach the sensors transmit and record signal data of the manipulation); 
wherein the physical tissue model comprises tissue mimicking material (Paragraph 0088 teaches the tissue simulation region is made using layers of materials to simulate the look and/or feel of different types of tissue), which is further connected to a computing and display unit (Paragraph 0113 teaches the sensors are further connected to the microprocessor, memory, and video display (computing and display unit)); 
physically manipulating the internal wiring and sensors in the physical tissue model with the laparoscopic surgical tools (Paragraph 0113 teaches the instruments include sensors so a user’s inputs and manipulation of the tissue model by the laparoscopic surgical tools are recorded); and
acquiring signal data (Paragraphs 0113, 0133 teach the sensors transmit and record signal data of the manipulation). 
Velasco does not explicitly teach acquiring signal data from the physical tissue model; generating and displaying in real-time a customized mixed reality or augmented video from the video and signal data; the tissue mimicking material embedded with internal wiring and sensors arranged to be connected to electronic circuitry; augmenting the video data acquired by the camera in real-time and displaying in the computing and display unit to simulate the video feed of a real laparoscopic surgery; which signal data is then used to generating in real-time a customized video augmentation to the video feed acquired by the camera; and merging and displaying the video augmentation and the video feed in the computing and display unit. However, Reihsen teaches a tissue model including sensors and electrical circuitry for acquiring signal data from the physical tissue model (Abstract; Paragraphs 0072, 0074 teach various sensors and circuitry that can be included in the model to measure deformation, force, or pressure exerted on the model and send or record the data as a voltage signal (signal data)) and the tissue mimicking material is embedded with internal wiring (Paragraph 0071 teaches the physical tissue model can include internal wiring made of metal wires) and sensors (Paragraph 0072 teaches the tissue model includes various sensors embedded in the tissue model) arranged to be connected to electronic circuitry (Paragraph 0074 teaches the sensors can be attached to cables or other detective means to produce a voltage signal from within the tissue model).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Velasco with the teachings of Reihsen, as both references and the claimed invention are directed to surgical training devices including simulated tissue models. One of ordinary skill in the art would have known to modify Velasco to incorporate the teachings of the tissue model including circuitry, wiring and sensors for sending signal data from the tissue model representing the manipulation of the model to the electronic circuitry and computing and display unit of Velasco by receiving the signal data as further sensor data. Additionally, as the limitation is interpreted as an intended use/functional limitation, the structure of Velasco is interpreted as being capable of reasonably performing the functionality as sensor data and signal data are similar inputs that can be received and used in the same way (see MPEP 2114). Upon such modification, the method and system of Velasco would include acquiring signal data from the physical tissue model and the tissue mimicking material is embedded with internal wiring and sensors arranged to be connected to electronic circuitry. One of ordinary skill in the art would have found this modification obvious as using a tissue model with electrical circuitry capable of sending signal data is a known technique in the art used to improve a similar device (tissue model) in the same way. Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from Reihsen with Velasco’s system in order to track user manipulation of the tissue model and provide the computing system with data on the user manipulation for further analysis and processing of the user’s training.
Velasco in view of Reihsen does not explicitly teach generating and displaying in real-time a customized mixed reality or augmented video from the video and signal data; augmenting the video data acquired by the camera in real-time and displaying in the computing and display unit to simulate the video feed of a real laparoscopic surgery; which signal data is then used to generating in real-time a customized video augmentation to the video feed acquired by the camera; and merging and displaying the video augmentation and the video feed in the computing and display unit; and wherein manipulation of the physical tissue model with the laparoscopic surgical tools is augmented in real-time and displayed in the computing and display unit via overlaying digital textures on the physical tissue model and via acquiring, processing, and displaying the video data and signal data. However, Crowther teaches a medical training device using augmented or mixed reality environment (paragraph 0023) including laparoscopic surgery training using a user’s inputs, data from haptic sensors and tool contacts within the surgical environment (Paragraph 0038), and data of the virtualized surgical environment including from cameras (video data) (Paragraph 0032) generating the augmented or mixed reality video (visual information) in real-time based on the inputs and user interaction (Paragraph 0080); augmenting the video data acquired by the camera in real-time (Paragraphs 0024, 0080 teach the mixed or augmented reality video is augmented in real-time) and displaying in the computing and display unit (Paragraphs 0037, 0039 teach the augmented simulation is displayed in a head mounted device (Ref 102) using a computer (Ref 105)) to simulate the video feed of a real laparoscopic surgery (Paragraphs 0024, 0045 teach that the system can display different surgical experiences including the surgical fields and operating room for various surgical education including laparoscopic surgery (figures 3-5 show exemplary surgical videos)); which signal data is then used to generating in real-time a customized video augmentation to the video feed acquired by the camera (Paragraphs 0024, 0080 teach the mixed or augmented reality video is augmented in real-time based on the user’s interaction (inputs/signal data)); and merging and displaying the video augmentation and the video feed in the computing and display unit (Paragraphs 0037, 0039 teach the augmented simulation (merged video) is displayed in a head mounted device (Ref 102) using a computer (Ref 105)); and wherein manipulation of the physical tissue model with the laparoscopic surgical tools is augmented in real-time (Paragraphs 0024, 0080 teach the mixed or augmented reality video is augmented in real-time based on the user’s inputs (manipulation of the simulated model)) and displayed in the computing and display unit (Paragraphs 0037, 0039 teach the augmented simulation is displayed in a head mounted device (Ref 102) using a computer (Ref 105)) via acquiring (Paragraphs 0024, 0080), processing (Paragraphs 0024, 0080), and displaying (Paragraph 0037, 0039) the video data and the signal data (Paragraphs 0024, 0037, 0039, 0080 and see reference to Velasco above for acquiring the video and signal data)..
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Velasco in view of Reihsen with the teachings of Crowther, as the references and the claimed invention are directed to surgical training devices. One of ordinary skill in the art would have known to modify Velasco in view of Reihsen to incorporate the teachings of incorporating the acquired video data from the cameras of Velasco with the acquired signal/sensor data of Velasco in view of Reihsen to generate a mixed or augmented reality video in real-time for the trainee of a real laparoscopic surgery and augmenting the video data from the camera with the sensor/signal data in real-time to generate an augmented (merged) video for displaying an overall merged video on the computing and display unit of Velasco, wherein the generating of the video is processing the video and signal data. Upon such modification, the method and system of Velasco in view of Reihsen would include generating and displaying in real-time a customized mixed reality or augmented video from the video and signal data; augmenting the video data acquired by the camera in real-time and displaying in the computing and display unit to simulate the video feed of a real laparoscopic surgery; which signal data is then used to generating in real-time a customized video augmentation to the video feed acquired by the camera; and merging and displaying the video augmentation and the video feed in the computing and display unit; and wherein manipulation of the physical tissue model with the laparoscopic surgical tools is augmented in real-time and displayed in the computing and display unit via acquiring, processing, and displaying the video data and the signal data. One of ordinary skill in the art would have found this modification obvious as generating a mixed or augmented reality video using the data sets, to simulate a real surgical environment, and based on inputted sensor/signal data from manipulation of the tissue model are known techniques in the art used to improve a similar device (laparoscopic surgical training device) in the same way. Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from Crowther with Velasco in view of Reihsen’s system in order to provide trainees with consistent and realistic learning experiences to improve the training process (Crowther paragraph 0023).
Velasco in view of Reihsen and Crowther does not explicitly teach wherein manipulation of the physical tissue model with the laparoscopic surgical tools is augmented in real-time and displayed in the computing and display unit via overlaying digital textures on the physical tissue model. However, Jarc teaches a medical simulation system that includes anatomical models and augmented reality (Paragraphs 0006, 0031, 0040, 0124) and the process of the augmented reality overlaying digital textures on the physical tissue model (Paragraphs 0040, 0089, 0124, 0182 teach the augmented reality data is created by combining simulation data with the data received from the system including image and video data and the simulation (AR) data including overlaying visual signals and data including ghost images (textures) over the images and video data captured by the cameras and displays the generated augmented reality). Further, this is the known method within the art of augmented reality for how augmented reality inherently works by overlaying/superimposing simulation or other data over the physical objects captured by a camera and combined within the AR view of the user2.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Velasco in view of Reihsen and Crowther with the teachings of Jarc, as the references and the claimed invention are directed to surgical training devices and simulations. One of ordinary skill in the art would have known to modify Velasco in view of Reihsen and Crowther by incorporating the steps of overlaying ghost images/textures over the physical models captured by the camera as Velasco, like Jarc, teaches medical simulators including physical models captured in video/image data by cameras and Crowther teaches using augmented reality. As overlaying data/images/signals over the capture video/image data is the inherent functionality of augmented reality and the known technique within the art, one of ordinary skill in the art would know that creating an augmented reality simulation would include overlaying images/textures over the capture physical models as part of the augmented reality process. Additionally, one of ordinary skill in the art would find it obvious to use this technique in the same way as Jarc teaches the process being used on the similar device of a surgical training simulation with a physical model using augmented reality of Velasco in view of Reihsen and Crowther. Upon such modification, the method and system of Velasco in view of Reihsen and Crowther would include wherein manipulation of the physical tissue model with the laparoscopic surgical tools is augmented in real-time and displayed in the computing and display unit via overlaying digital textures on the physical tissue model.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Velasco in view of Reihsen, Crowther, Jarc, and Jabbour as applied to claim 6 above, and further in view of Toly (US PGPub 20060232664).
In regards to claim 7, Velasco in view of Reihsen, Crowther, Jarc, and Jabbour does not teach wherein the angle on the camera's principal axis is substantially at 30 degrees to the plane of the side wall. However, Toly teaches a laparoscopic surgery training device using a camera with multiple angles including the angle on the camera's principal axis is substantially at 30 degrees to the plane of the side wall (Paragraphs 0019, 0073, 0078 teach the camera can be angled to a position between 0 and 45 degrees but specifically 30 degrees (see also figure 3 which shows the “side wall” Ref 36 to which the camera (Ref 52) is angled).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Velasco in view of Reihsen, Crowther, Jarc, and Jabbour with the teachings of Toly, as the references and the claimed invention are directed to Laparoscopic surgical training devices. One of ordinary skill in the art would have known to modify Velasco in view of Reihsen, Crowther, Jarc, and Jabbour to incorporate the teachings of an adjustable camera capable of viewing angles including 30 degrees from the plane of the side wall. Upon such modification, the method and system of Velasco in view of Reihsen, Crowther, Jarc, and Jabbour would include the angle on the camera's principal axis is substantially at 30 degrees to the plane of the side wall. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from Toly with Velasco in view of Reihsen, Crowther, Jarc, and Jabbour’s system in order to provide trainees and users with an adjustable field of view and a more realistic simulation of a true procedure (Toly paragraph 0010).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Velasco in view of Reihsen, Crowther, Jarc, and Jabbour as applied to claim 1 above, and further in view of Trotta et al. (US PGPub 20130192741), hereinafter referred to as Trotta.
In regards to claim 9, Velasco in view of Reihsen, Crowther, Jarc, and Jabbour does not teach wherein the internal base plate comprises a pigmented silicone background, which background is then used in the augmented video to project multiple backgrounds onto the surface during different procedures that occur in several regions of the body. However, Trotta teaches wherein the internal base plate comprises a pigmented silicone background (Paragraph 0090 teaches human tissue models manufactured with pigmented silicone in order to provide more realistic skin tones), which background is then used in the augmented video to project multiple backgrounds onto the surface during different procedures that occur in several regions of the body (The recited limitation is interpreted as functional use that is not differentiated structurally from the prior art of  Trotta).
In this particular case, the pigmented silicone background of Trotta is capable of performing the function of being augmented within the video/AR display to show multiple backgrounds without any additional structural modification.   As such, the examiner takes the position that the Trotta’s disclosure of pigmented silicone background meets the limitation of “which background is then used in the augmented video to project multiple backgrounds onto the surface during different procedures that occur in several regions of the body.”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Velasco in view of Reihsen, Crowther, Jarc, and Jabbour with the teachings of Trotta, as the references and the claimed invention are directed to medical training devices including simulated tissue models. One of ordinary skill in the art would have known to modify Velasco in view of Reihsen, Crowther, Jarc, and Jabbour to incorporate the teachings of the tissue model including the base plate being manufactured of pigmented silicone in order to provide a more realistic model. Upon such modification, the method and system of Velasco in view of Reihsen, Crowther, Jarc, and Jabbour would include wherein the internal base plate comprises a pigmented silicone background. One of ordinary skill in the art would have found this modification obvious as using pigmented silicone to form the base of a tissue model is a known technique in the art used to improve a similar device (tissue model) in the same way. Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from Trotta with Velasco in view of Reihsen, Crowther, Jarc, and Jabbour’s system in order to provide users with more realistic tissue models.
Claims 8 and 10 is rejected under 35 U.S.C. 103 as being unpatentable over Velasco in view of Reihsen, Crowther, Jarc, and Jabbour as applied to claim 1 above, and further in view of Singh et al. (US PGPub 20170316720), hereinafter referred to as Singh.
In regards to claim 8, Velasco in view of Reihsen, Crowther, Jarc, and Jabbour does not teach wherein the internal base plate is at an incline, which imaginary continuation plane is substantially at 30 degrees to the plane of the side wall. However, Singh teaches a laparoscopic training device wherein the internal base plate is at an incline, which imaginary continuation plane is substantially at 30 degrees to the plane of the side wall (Fig 1 Ref 14; Paragraphs 0028, 0036, 0051 teach the peg board (internal base plate) has an adjustable inclination of -45 degrees to +45 degrees which is capable of including a 30-degree angle with the back wall (side wall) Ref 20).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Velasco in view of Reihsen, Crowther, Jarc, and Jabbour with the teachings of Singh, as the references and the claimed invention are directed to laparoscopic surgical training devices. One of ordinary skill in the art would have known to modify Velasco in view of Reihsen, Crowther, Jarc, and Jabbour to incorporate the teachings of base plate including a servo motor base to allow for an adjustable plate angle including an angle of 30 degrees with the side wall. Upon such modification, the method and system of Velasco in view of Reihsen, Crowther, Jarc, and Jabbour would include wherein the internal base plate is at an incline, which imaginary continuation plane is substantially at 30 degrees to the plane of the side wall. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from Singh with Velasco in view of Reihsen, Crowther, Jarc, and Jabbour’s system in order to provide trainees with various operating angles to train on easier and harder surgical situations and have varying view angles to train various techniques.
In regards to claim 10, Velasco further teaches wherein the physical tissue model is replaceable (Paragraph 0085 teach that the tissue model is supported by the tray which is removable and can be switched with other models or skill boards). Velasco does not teach wherein the physical tissue model is reconnectable to the circuitry, and wherein the physical tissue model is arranged to represent various human or animal tissue shapes, sizes and consistency, and the computing and display unit is programable to represent an augmented video compatible with said tissue.
However, Reihsen teaches wherein the physical tissue model is arranged to represent various human (Abstract; Paragraph 0026 teaches the simulated tissue can include human tissue) or animal (Paragraph 0026 teaches the simulated tissue can include animal tissue) tissue shapes, sizes and consistency (Paragraph 0029 teaches the simulated tissue can be any of various types of tissue with varying shapes, sizes, consistencies, and characteristics based on the type of training desired).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Velasco with the teachings of Reihsen, as both references and the claimed invention are directed to surgical training devices including simulated tissue models. One of ordinary skill in the art would have known to modify Velasco to incorporate the teachings of the tissue model including human or animal representative tissue of various shapes, sizes, types, and consistency. Upon such modification, the method and system of Velasco would wherein the physical tissue model is arranged to represent various human or animal tissue shapes, sizes and consistency. One of ordinary skill in the art would have found this modification obvious as using a realistic tissue model representative of various shapes, sizes, and consistency of tissue is a known technique in the art used to improve a similar device (tissue model) in the same way. Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from Reihsen with Velasco’s system in order to provide the user with a more realistic model to train.
Velasco in view of Reihsen does not teach wherein the physical tissue model is reconnectable to the circuitry and the computing and display unit is programable to represent an augmented video compatible with said tissue. However, Crowther teaches the computing and display unit is programable to represent an augmented video compatible with said tissue (Paragraphs 0024, 0037, 0045 teach the system can display different surgical experiences including the surgical fields based on the desired surgical training including the various body portions/tissue as shown in figures 3-5).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Velasco in view of Reihsen with the teachings of Crowther, as the references and the claimed invention are directed to surgical training devices. One of ordinary skill in the art would have known to modify Velasco in view of Reihsen to incorporate the teachings of incorporating the tissue model from the cameras of Velasco and augmenting the video data to display an augmented video/simulation of the tissue. Upon such modification, the method and system of Velasco in view of Reihsen would include the computing and display unit is programable to represent an augmented video compatible with said tissue. One of ordinary skill in the art would have found this modification obvious as generating a mixed or augmented reality video to simulate various surgical environments in is a known technique in the art used to improve a similar device (laparoscopic surgical training device) in the same way. Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from Crowther with Velasco in view of Reihsen’s system in order to provide trainees with consistent and realistic learning experiences to improve the training process (Crowther paragraph 0023).
Velasco in view of Reihsen, Crowther, Jarc, and Jabbour does not teach wherein the physical tissue model is reconnectable to the circuitry. However, Singh teaches a laparoscopic training device wherein the physical tissue model is reconnectable to the circuitry (Paragraph 0028 teaches the base plate housing circuitry is removable (reconnectable) to the device including the computing device and per Velasco in view of Reihsen the base plate supports the tissue model with circuitry to be connected through the base).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Velasco in view of Reihsen, Crowther, Jarc, and Jabbour with the teachings of Singh, as the references and the claimed invention are directed to laparoscopic surgical training devices. One of ordinary skill in the art would have known to modify Velasco in view of Reihsen, Crowther, Jarc, and Jabbour to incorporate the teachings of the tissue model and base being removable and reconnectable to the circuitry of the training device. Upon such modification, the method and system of Velasco in view of Reihsen, Crowther, Jarc, and Jabbour would include wherein the physical tissue model is reconnectable to the circuitry. One of ordinary skill in the art would have found this modification obvious as having the tissue model with its circuitry be removable and reconnectable to the device circuitry is a known technique in the art used to improve a similar device (laparoscopic surgical training device) in the same way. Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from Singh with Velasco in view of Reihsen, Crowther, Jarc, and Jabbour’s system in order to provide trainees with various tissue models that can be interchanged based on the type of training desired.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Velasco in view of Reihsen, Crowther, Jarc, and Jabbour as applied to claim 1 above, and further in view of Belzacq et al. (US PGPub 20170352295), hereinafter referred to as Belzacq.
In regards to claim 11, Velasco further teaches wherein the camera is arranged to track and extract data (Paragraph 0164 teach the system using the cameras to track the movement of the surgical instruments and user interaction). Velasco and Velasco in view of Reihsen does not teach the camera is arranged to track and extract data of the displacement of the physical tissue model, which data is then used to generate visual representations of said tissue in the augmented video.
However, Crowther teaches which data is then used to generate visual representations of said tissue in the augmented video (Paragraphs 0032, 0038 teach using the visual data (camera data) and model manipulation data to generate augmented video including visual representations of tissue as seen in figures 3-5).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Velasco in view of Reihsen with the teachings of Crowther, as the references and the claimed invention are directed to surgical training devices. One of ordinary skill in the art would have known to modify Velasco in view of Reihsen to incorporate the teachings of using camera data and manipulation of the tissue model to generate an augmented video with visual representations of the tissue. Upon such modification, the method and system of Velasco in view of Reihsen would include which data is then used to generate visual representations of said tissue in the augmented video. One of ordinary skill in the art would have found this modification obvious as generating a mixed or augmented reality video to simulate a real surgical environment is a known technique in the art used to improve a similar device (laparoscopic surgical training device) in the same way. Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from Crowther with Velasco in view of Reihsen’s system in order to provide trainees with consistent and realistic learning experiences to improve the training process (Crowther paragraph 0023).
Velasco in view of Reihsen, Crowther, Jarc, and Jabbour does not teach the camera is arranged to track and extract data of the displacement of the physical tissue model. However, Belzacq teaches a laparoscopic simulation system with cameras arranged to track and extract data of the displacement of the physical tissue model (Paragraphs 0050-0052 teach the cameras track the tissue model and extracts/measures data such as the shape, contour, displacement, and deformation of the model).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Velasco in view of Reihsen, Crowther, Jarc, and Jabbour with the teachings of Belzacq, as the references and the claimed invention are directed to laparoscopic surgical training devices including simulated tissue models. One of ordinary skill in the art would have known to modify Velasco in view of Reihsen, Crowther, Jarc, and Jabbour to incorporate tracking the displacement and manipulation of the tissue model using the cameras. Upon such modification, the method and system of Velasco in view of Reihsen, Crowther, Jarc, and Jabbour would include the camera is arranged to track and extract data of the displacement of the physical tissue model. One of ordinary skill in the art would have found this modification obvious as using the cameras to track the manipulation of the tissue model is a known technique in the art used to improve a similar device (laparoscopic surgical training device) in the same way. Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from Belzacq with Velasco in view of Reihsen, Crowther, Jarc, and Jabbour’s system in order to track user manipulation of the tissue model and provide the computing system with data on the user manipulation for further analysis and processing of the user’s training.

Response to Arguments
Applicant’s arguments, see Remarks, filed August 30, 2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 have been fully considered and are persuasive by virtue of the amendment to the claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. with Velasco in view of Reihsen, Crowther, Jarc, and Jabbour with the newly cited art, Jarc, teaching the newly added limitations. Examiner notes that the steps of acquiring, processing, and displaying the video data and the signal data are taught by the previously cited art in so far as the only new limitation is the augment reality being displayed via overlaying digital textures on the physical tissue model. This method is well-known and understood within the art as overlaying/superimposing video/image data is inherent to the process of augmented reality as discussed above. Examiner notes merely reciting the generic augment reality step of overlaying digital textures does overcome the previously cited prior art but is not what was intended by the previous response of including Applicant’s previous argument of a “multi-step complex” simulation rendered by “many steps from raw sensor data to real-time augmented video surgery simulations”, and Examiner recommends including limitations that include the specific complex steps to which Applicant is referring in order to overcome the existing prior art and other existing art that is readily available in regards to the steps of augmented reality as applied to surgical training.

Conclusion
Accordingly, claims 1 and 6-16 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORRELL T FRENCH whose telephone number is (571)272-8162. The examiner can normally be reached M-Th 7:30am-5pm; Alt Fri 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571)270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.T.F./Examiner, Art Unit 3715          
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715                                                                                                                                                                                                                                                                                                                                                                                                      


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Porter et al. (“How Does Augmented Reality Work?”) attached to this office action showing the known methods of how AR works as known by those of ordinary skill in the art.
        2 See Porter et al. (“How Does Augmented Reality Work?”) attached to this office action showing the known methods of how AR works as known by those of ordinary skill in the art.